Exhibit 10.5

LAM RESEARCH CORPORATION

2007 Stock Incentive Plan

Market-Based Performance Restricted Stock Unit Award Agreement

(U.S. Participants)

Pursuant to the terms of the 2007 Stock Incentive Plan (the “Plan”) Lam Research
Corporation, a Delaware corporation (the “Company”), hereby awards market-based
performance restricted stock units (“mPRSUs”) to the Participant on the terms
and conditions as set forth in this Market-Based Performance Restricted Stock
Unit Award Agreement (including the attached Exhibit) (the “Agreement”) and the
Plan. Capitalized terms used but not defined in this Agreement shall have the
meaning specified in the Plan. This Agreement is effective as of the Grant Date.

NOW, THEREFORE, it is hereby agreed as follows:

1. Award of mPRSUs. Subject to the terms and conditions of this Agreement and
the Plan (the terms of which are incorporated herein by reference) and effective
as of the date set forth above, the Company hereby grants to the Participant a
Target Number of mPRSUs as set forth in the Exhibit. Subject to the Company’s
attainment of the relative performance set forth in the attached Exhibit (the
“Performance Criteria”), the Participant may vest in the mPRSUs in a designated
Payout Range as set forth in the Exhibit. The mPRSUs represent an unfunded,
unsecured promise by the Company to deliver Shares subject to the terms and
conditions of this Agreement.

2. Vesting.

(a) Subject to the terms and conditions of this Agreement, the mPRSUs shall vest
and become payable in Shares on the Performance Vesting Date set forth in the
attached Exhibit. The number of mPRSUs that vest shall be determined by the
Company’s performance under the Vesting Formula during the Performance Period,
as set forth in the attached Exhibit. Except as otherwise provided herein, the
Participant’s right to receive Shares subject to the mPRSUs is contingent upon
the Participant continuing to provide Service (as defined in Section 3 below) to
the Company (or any Affiliate) through the Performance Vesting Date.

(b) Notwithstanding the provisions above, in the event of a Change in Control of
the Company prior to the end of the Performance Period in Section 2(a), a
portion of the mPRSUs shall convert into a cash award (the “Cash Award”). The
number of mPRSUs that convert into a Cash Award shall be the sum of the
“performance pro rata” number of Shares and the “target pro rata” number of
Shares. This sum shall be multiplied by the closing price of the Company’s
common stock as of the closing date of the Change in Control to determine the
dollar amount of the Cash Award. The Cash Award will vest on the Performance
Vesting Date, contingent upon the Participant continuing to provide Service (as
defined in Section 3 below) to the Company (or any Affiliate) through the
Performance Vesting Date. Any remaining portion of the mPRSUs that are not
converted into a Cash Award shall be cancelled.

(i) Performance Pro Rata. The Target Number of mPRSUs (as set forth in the
attached Exhibit) shall be multiplied by the total number of days from the Grant
Date

 

Page 1 of 11



--------------------------------------------------------------------------------

2007 Stock Incentive Plan Market-Based Performance Restricted Stock Unit Award
Agreement for U.S. Participants

 

until the closing date of the Change in Control divided by the number of days in
the Performance Period (“Elapsed Target Shares”). The Company’s performance
under the Vesting Formula (as set forth in the attached Exhibit) from the first
day of the Performance Period until the closing date of the Change in Control
shall be applied to the Elapsed Target Shares to determine the “performance pro
rata” number of Shares.

(ii) Target Pro Rata. The Target Number of mPRSUs (as set forth in the attached
Exhibit) shall be multiplied by the total number of days from the day following
the closing date of the Change in Control until the last day of the Performance
Period divided by the number of days in the Performance Period to determine the
“target pro rata” number of Shares.

3. Effect of Termination of Service or Leave of Absence.

(a) For purposes of this Agreement, “Service” shall mean the performance of
services for the Company (or any Affiliate) in the capacity of an Employee or
Company Director and shall be considered terminated on the later of the last day
the Participant is on payroll or the last day of service as a director for a
Company Director. In the event of termination of the Participant’s Service by
the Participant or by the Company or an Affiliate for any reason, excluding
Participant’s death or disability (as determined by the Administrator) before
the mPRSUs have vested, the unvested mPRSUs shall be cancelled by the Company
(subject to the terms of any applicable Employment or Change in Control
Agreement).

(b) In the event of termination of the Participant’s Service due to death, a
portion of the mPRSUs granted to the Participant shall vest on the date of
death. To determine the applicable number of Shares, the Target Number of mPRSUs
(as set forth in the attached Exhibit) shall be multiplied by the total number
of days from the Grant Date until the date of death, divided by the number of
days in the Performance Period to determine the “death pro rata” target number
of Shares. The Company’s performance under the Vesting Formula (as set forth in
the attached Exhibit) from the first day of the Performance Period until the
date of death shall be applied to the greater of: (i) the “death pro rata”
target number of Shares or (ii) 50% of the original Target Number of mPRSUs (as
set forth in the attached Exhibit), to determine the number of Shares which
shall vest on the date of death (the “Death Vesting Date”). Any remaining
unvested portion of the mPRSUs shall be cancelled.

(c) In the event of termination of the Participant’s Service due to disability
(as determined by the Administrator), a portion of the mPRSUs granted to the
Participant shall vest on the date the “disability” is incurred. To determine
the applicable number of Shares, the Target Number of mPRSUs (as set forth in
the attached Exhibit) shall be multiplied by the total number of days from the
Grant Date until the date the disability is incurred, divided by the number of
days in the Performance Period to determine the “disability pro rata” target
number of Shares. The Company’s performance under the Vesting Formula (as set
forth in the attached Exhibit) from the first day of the Performance Period
until the date the disability is incurred shall be applied to the greater of:
(i) the “disability pro rata” target number of Shares or (ii) 50% of the
original Target Number of mPRSUs (as set forth in the attached Exhibit) to
determine the number of Shares which shall vest on the date the disability is
incurred (the “Disability Vesting

 

Page 2 of 11



--------------------------------------------------------------------------------

2007 Stock Incentive Plan Market-Based Performance Restricted Stock Unit Award
Agreement for U.S. Participants

 

Date”, and collectively, with “Performance Vesting Date”, and the “Death Vesting
Date”, the “Vesting Date”). Any remaining unvested portion of the mPRSUs shall
be cancelled.

(d) Vesting of the mPRSUs will be suspended and vesting credit will no longer
accrue as of the day of the Leave of Absence as set forth in Exhibit A, unless
otherwise determined by the Administrator or required by contract or statute. If
the Participant returns to Service immediately after the end of an approved
Leave of Absence, vesting credit shall continue to accrue from that date of
continued Service.

4. Form and Timing of Payment.

(a) Subject to Section 5 of this Agreement and provided that the Participant has
satisfied the vesting requirements of Section 2 or 3 of this Agreement, on each
Vesting Date, as applicable, the mPRSUs shall automatically be converted into
unrestricted Shares. Such Shares will be issued to the Participant (as evidenced
by the appropriate entry in the books of the Company or a duly authorized
transfer agent of the Company) on the applicable Vesting Date (or as soon as
practicable), but in any event, within the period ending on the later to occur
of the date that is 2  1⁄2 months after the end of (i) the Participant’s tax
year that includes the applicable Vesting Date, or (ii) the Company’s tax year
that includes the applicable Vesting Date.

(b) Shares issued in respect of mPRSUs shall be deemed to be issued in
consideration of past services actually rendered by the Participant to the
Company or an Affiliate or for its benefit for which the Participant has not
previously been compensated or for future services to be rendered, as the case
may be, which the Company deems to have a value at least equal to the aggregate
par value of the Shares subject to the mPRSUs.

5. Tax Withholding Obligations. Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax (including federal, state and local taxes), social insurance, payroll tax,
or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the mPRSUs, including the grant of the mPRSUs, the vesting of the mPRSUs, or
the receipt of an equivalent cash payment, the subsequent sale of any Shares
acquired at vesting and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the mPRSUs to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result.

Prior to the issuance of Shares upon vesting of the mPRSUs (or any other tax or
withholding event), the Participant shall pay, or make arrangements satisfactory
to the Company (in the Company’s sole discretion) to satisfy all withholding
obligations. In those cases where a prior arrangement has not been made (or
where the amount of money provided under the prior arrangement is insufficient
to satisfy the obligations for Tax-Related Items), the Company shall withhold a
number of whole Shares otherwise deliverable at vesting having a Fair Market
Value sufficient to satisfy the statutory minimum (or such higher amount as is
allowable without adverse accounting consequences) of the Participant’s
estimated obligations for Tax-Related

 

Page 3 of 11



--------------------------------------------------------------------------------

2007 Stock Incentive Plan Market-Based Performance Restricted Stock Unit Award
Agreement for U.S. Participants

 

Items applicable to the mPRSUs; such withholding will result in the issuance to
the participant of a lower number of Shares.

The Company and/or the Employer may also, in lieu of or in addition to the
foregoing, at the Company’s sole discretion, as authorized herein by the
Participant, withhold all applicable Tax-Related Items legally payable by the
Participant from the Participant’s wages or other cash compensation or to
withhold in one of the following ways, as determined by the Company: (i) require
the Participant to deposit with the Company an amount of cash sufficient to meet
his or her obligation for Tax-Related Items, and/or (ii) sell or arrange for the
sale of Shares to be issued on the vesting of the mPRSUs to satisfy the
withholding obligation. If the Participant’s obligation for Tax-Related Items is
satisfied as described in (ii) of this section, the Company will endeavor to
sell only the number of Shares required to satisfy the Participant’s obligations
for Tax-Related Items; however, the Participant agrees that the Company may sell
more Shares than necessary to cover the Tax-Related Items and that in such
event, the Company will reimburse the Participant for the excess amount
withheld, in cash and without interest. The Participant shall pay to the
Employer any amount of Tax-Related Items that the Employer may be required to
withhold as a result of the Participant’s receipt of the mPRSUs, the vesting of
the mPRSUs that cannot be satisfied by the means previously described. The
Company may refuse to deliver Shares to the Participant if the Participant fails
to comply with his or her obligation in connection with the Tax-Related Items as
described herein. The Participant hereby consents to any action reasonably taken
by the Company and/or the Employer to meet his or her obligation for Tax-Related
Items.

Further, in consideration of the grant of the mPRSUs, no claim or entitlement to
compensation or damages arises if, in satisfying the Participant’s (and/or the
Employer’s) obligation for Tax-Related Items, the Company and/or the Employer
withholds an amount in excess of the amount legally required to be withheld, the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim or damages.

6. Restriction on Transferability. Prior to vesting and delivery of the Shares,
neither the mPRSUs, nor the Shares or any beneficial interest therein, may be
sold, transferred, pledged, assigned, or otherwise alienated at any time. Any
attempt to do so contrary to the provisions hereof shall be null and void.
Notwithstanding the above, distribution can be made pursuant to will, the laws
of descent and distribution, and if provided by the Administrator, intra-family
transfer instruments, or to an inter vivos trust, or as otherwise provided by
the Administrator. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.

7. Requirements of Law. The issuance of Shares upon vesting of the mPRSUs is
subject to Section 13 of the Plan, which generally provides that any such
issuance shall be subject to compliance by the Company and the Participant with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Shares may be listed for trading
at the time of such issuance. The inability of the Company to

 

Page 4 of 11



--------------------------------------------------------------------------------

2007 Stock Incentive Plan Market-Based Performance Restricted Stock Unit Award
Agreement for U.S. Participants

 

obtain approval from any regulatory body having authority deemed by the Company
to be necessary to the lawful issuance of any Shares hereby shall relieve the
Company of any liability with respect to the non-issuance of the Shares as to
which such approval shall not have been obtained. The Company, however, shall
use its reasonable efforts to obtain all such approvals.

8. Rights as Stockholder. The Participant shall not have voting, dividend or any
other rights as a stockholder of the Company with respect to the mPRSUs. Upon
settlement of the Participant’s mPRSUs into Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), the Participant will obtain full voting, dividend and
other rights as a stockholder of the Company.

9. No Compensation Deferrals. Neither the Plan nor this Agreement is intended to
provide for an elective deferral of compensation that would be subject to
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”). If, notwithstanding the parties’ intent in this regard, at the
time of the Participant’s termination of Service, he or she is determined to be
a “specified employee” as defined in Code Section 409A, and one or more of the
payments or benefits received or to be received by the Participant pursuant to
the mPRSUs would constitute deferred compensation subject to Code Section 409A,
no such payment or benefit will be provided under the mPRSUs until the earliest
of (A) the date which is six (6) months after the Participant’s “separation from
service” for any reason, other than death or “disability” (as such terms are
used in Section 409A(a)(2) of the Code), (B) the date of the Participant’s death
or “disability” (as such term is used in Section 409A(a)(2)(C) of the Code), or
(C) the effective date of a “change in the ownership or effective control” or a
“change in ownership of a substantial portion of the assets” of the Company (as
such terms are used in Section 409A(a)(2)(A)(v) of the Code). The provisions of
this Section 9 shall only apply to the extent required to avoid the
Participant’s incurrence of any additional tax or interest under Code
Section 409A or any regulations or U.S. Department of the Treasury (“Treasury”)
guidance promulgated thereunder. In addition, if any provision of the mPRSUs
would cause the Participant to incur any additional tax or interest under Code
Section 409A or any regulations or Treasury guidance promulgated thereunder, the
Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Agreement to conform it to the maximum extent practicable to the
original intent of the applicable provision without violating the provisions of
Code Section 409A, including without limitation to limit payment or distribution
of any amount of benefit hereunder in connection with a Change in Control to a
transaction meeting the definitions referred to in clause (C) above, or in
connection with any disability to a “disability” as referred to in (B) above;
provided however that the Company makes no representation that these Performance
Restricted Stock Units are not subject to Section 409A nor makes any undertaking
to preclude Section 409A from applying to these mPRSUs. In addition, to the
extent the Company determines it appropriate to accelerate any vesting
conditions applicable to this award, then to the extent necessary to avoid the
Participant’s incurring any additional tax or interest as a result of such
vesting acceleration under Code Section 409A or any regulations or Treasury
guidance promulgated thereunder, and notwithstanding Section 4 above, the
Company may as a condition to extending such acceleration benefits provide for
the Shares to be issued upon settlement of the mPRSUs to be issued on the
earliest date (the “Permitted Distribution Date”) that would obviate application
of such additional tax or interest rather than issuing them upon the date on
which

 

Page 5 of 11



--------------------------------------------------------------------------------

2007 Stock Incentive Plan Market-Based Performance Restricted Stock Unit Award
Agreement for U.S. Participants

 

such vesting is effective as would otherwise be required under Section 2 (or as
soon as practicable after such Permitted Distribution Date and in no event later
than that last day of the grace period following such date permitted under Code
Section 409A).

10. Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator shall be final and binding upon the
Participant, the Company, and all other interested persons. No Administrator
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

11. Effect on Other Employee Benefit Plans. The value of the mPRSUs granted
pursuant to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Participant’s
benefits under any employee benefit plan sponsored by the Company or any
Affiliate, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

12. No Employment Rights. The award of the mPRSUs pursuant to this Agreement
shall not give the Participant any right to continued Service with the Company
or an Affiliate and shall not interfere with the ability of the Employer to
terminate the Participant’s Service with the Company at any time with or without
cause.

13. Nature of the Grant. In accepting the mPRSUs, the Participant acknowledges
that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;

(b) the grant of mPRSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of mPRSUs, or benefits in
lieu of mPRSUs even if mPRSUs have been awarded repeatedly in the past;

(c) all decisions with respect to future grants of mPRSUs, if any, will be at
the sole discretion of the Company;

(d) the Participant’s participation in the Plan is voluntary;

(e) the mPRSUs are outside the scope of the Participant’s employment contract,
if any;

(f) the mPRSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any overtime, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

 

Page 6 of 11



--------------------------------------------------------------------------------

2007 Stock Incentive Plan Market-Based Performance Restricted Stock Unit Award
Agreement for U.S. Participants

 

(g) in the event that the Participant is not an employee of the Company, the
grant of the mPRSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of the mPRSUs will not
be interpreted to form an employment contract with the Employer or any
Affiliate;

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i) if the Participant receives Shares upon vesting of the mPRSUs, the value of
such Shares may increase or decrease in value;

(j) in consideration of the grant of the mPRSUs, no claim or entitlement to
compensation or damages arises from termination of the mPRSUs or diminution in
value of the mPRSUs received upon vesting of mPRSUs resulting from termination
of the Participant’s Service to the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

14. Amendment of Agreement. This Agreement may be amended only by a writing
which specifically states that it amends this Agreement. Notwithstanding the
foregoing, this Agreement may be amended unilaterally by the Committee by a
writing which specifically states that it is amending this Agreement, so long as
a copy of such amendment is delivered to the Participant, and provided that no
such amendment adversely affects the rights of the Participant. Limiting the
foregoing, the Committee reserves the right to change, by written notice to the
Participant, the provisions of the mPRSUs or this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, or, to the extent permissible under the Plan
(including, but not limited to, Sections 10 and 14 of the Plan).

15. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Administrator. Any
notice to be given to the Participant shall be addressed to the Participant at
the address listed in the Employer’s records. By a notice given pursuant to this
Section, either party may designate a different address for notices. Any notice
shall have been deemed given when actually delivered.

16. Severability. The provisions of this Agreement are severable and if all or
any part of this Agreement or the Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
invalidate any portion of this Agreement or the Plan not declared to be unlawful
or invalid. Any Section of this Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

 

Page 7 of 11



--------------------------------------------------------------------------------

2007 Stock Incentive Plan Market-Based Performance Restricted Stock Unit Award
Agreement for U.S. Participants

 

17. Construction. The mPRSUs are being issued pursuant to the Plan and are
subject to the terms of the Plan. A copy of the Plan is available upon request
during normal business hours at the principal executive offices of the Company.
To the extent that any provision of this Agreement violates or is inconsistent
with a provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the mPRSUs granted under the Plan and
participation in the Plan or future mPRSUs that may be granted under the Plan by
electronic means or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

19. Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Agreement constitute the entire agreement of the Company and the
Participant with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.

20. Miscellaneous.

(a) The Company has established the Plan voluntarily, it is discretionary in
nature and the Board may terminate, amend, or modify the Plan at any time;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect the Participant’s rights under this
Agreement, without the Participant’s written approval unless such termination,
amendment, or modification of the Plan is necessary in order to comply with any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision or as otherwise permissible under the Plan (including, but
not limited to, Sections 10 and 14 of the Plan).

(b) All obligations of the Company under the Plan and this Agreement in a Change
in Control shall be governed by the Plan and this Agreement, other than as set
forth in Section 3(a) above.

(c) By signing this Agreement, the Participant acknowledges that his or her
personal employment or Service information regarding participation in the Plan
and information necessary to determine and pay, if applicable, benefits under
the Plan must be shared with other entities, including companies related to the
Company and persons responsible for certain acts in the administration of the
Plan. By signing this Agreement, the Participant consents to such transmission
of personal data as the Company believes is appropriate to administer the Plan.

(d) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to its principles of conflict of laws.

 

Page 8 of 11



--------------------------------------------------------------------------------

2007 Stock Incentive Plan Market-Based Performance Restricted Stock Unit Award
Agreement for U.S. Participants

 

21. Acceptance of Terms and Conditions. By accepting the terms and conditions of
this Agreement, the Participant agrees to abide by all of the governing terms
and provisions of the Plan and this Agreement. Additionally, the Participant
acknowledges having read and understood the terms and conditions of the Plan and
this Agreement and has had an opportunity to obtain the advice of counsel prior
to accepting this Agreement. The Participant must acknowledge his or her
agreement to abide by the terms and conditions of the Plan and Agreement by
executing this Agreement electronically or, if otherwise instructed by the
Company, by printing and signing a paper copy of this Agreement and returning it
to the appropriate Company representative. In addition, the transfer or sale of
the shares obtained at vesting by the Participant shall be considered an
additional acknowledgment of the terms and conditions contained in the Plan and
Agreement.

*    *    *    *    *

 

PARTICIPANT SIGNATURE    PRINTED NAME    DATE   

 

Page 9 of 11



--------------------------------------------------------------------------------

LAM RESEARCH CORPORATION

Market-Based Performance Restricted Stock Unit Award Agreement

EXHIBIT A

Participant (Name & Employee Number):

Grant Date:

Target Number of mPRSUs:

Performance Vesting Date: February [    ], 201[X + 1]

Payout Range: 0% to 150% of Target Number of mPRSUs

Performance Period: January 1, 201[  ] to December 31, 201[X]

Performance Criteria:

 

  •   Index

 

  •   Vesting Formula

Target Number of mPRSUs x (100% + ((LRCX TSR % – Index TSR %) x 2)) = mPRSUs
vested (subject to the maximum in the Payout Range)

 

  •   Target Number of mPRSUs is vested if the LRCX TSR % equals the Index TSR %

 

  •   Number of mPRSUs vested increases by 2% of target for each 1% that the
LRCX TSR % exceeds the Index TSR %

 

  •   Number of mPRSUs vested decreases by 2% of target for each 1% that the
LRCX TSR % trails the Index TSR %

 

  •   The result of the Vesting Formula is rounded down to the nearest whole
number

 

  •   LRCX TSR %

(LRCX 50-trading day average closing price as of the last trading day of the
Performance Period – LRCX 50-trading day average closing price on the trading
day immediately prior to the beginning of the Performance Period) ÷ (LRCX
50-trading day average closing price on the trading day immediately prior to the
beginning of the Performance Period) x 100

 

Page 10 of 11



--------------------------------------------------------------------------------

  •   Index TSR %

(Index 50-trading day average closing price as of the last trading day of the
Performance Period – Index 50-trading day average closing price on the trading
day immediately prior to the beginning of the Performance Period) ÷ (Index
50-trading day average closing price on the trading day immediately prior to the
beginning of the Performance Period) x 100

 

  •   Notes:

 

  •   The LRCX TSR % calculation excludes any dividends paid on the Company’s
common stock.

 

  •   All Index TSR % calculations are based on the companies traded on the
Index as of the applicable dates

 

  •   E.g., The Index is used as of the applicable dates even if companies are
added / removed from the Index during the Performance Period.

 

  •   The Company’s relative performance is determined using calculations based
on the 50-trading day average closing price methodology for all TSR
calculations.

 

  •   In the event of a Change in Control, the closing price of the Company’s
common stock as of the closing date of the Change in Control is used to convert
the sum of the “performance pro rata” and “target pro rata” number of Shares
into the Cash Award.

 

  •   If the Index is no longer traded / calculated, the Company’s relative
performance is determined using calculations based on the companies included in
the Index at the time trading / calculation last occurred. The Compensation
Committee will calculate the Index TSR % in the manner that most closely
approximates the Index in its sole discretion.

Leave of Absence: 31st day (or 91st day if reemployment guaranteed by statute or
contract)

 

Page 11 of 11